Citation Nr: 0936306	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis or other cervical spine pathology, as 
secondary to service-connected pulmonary sarcoidosis.  

2.  Entitlement to service connection for spinal 
stenosis, claimed as secondary to service-connected 
pulmonary sarcoidosis.  

3.  Entitlement to service connection for lumbar spine 
degenerative arthritis, claimed as secondary to service-
connected pulmonary sarcoidosis.  

4.  Entitlement to service connection for multi-joint 
arthritis, claimed as secondary to service-connected 
pulmonary sarcoidosis.  

5.  Entitlement to a compensable initial rating for 
nephrolithiasis. 

6.  Entitlement to a compensable initial rating for 
right hip osteopenia. 

7.  Entitlement to special monthly compensation based on 
a need of aid and attendance.

8.  Entitlement to automobile and adaptive equipment or 
for adaptive equipment only.

9.  Entitlement to specially adapted housing. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from January 
1976 to December 1978.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a January 2006-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, that in pertinent part 
granted service connection and a noncompensable rating 
for nephrolithiasis and granted service connection and a 
noncompensable rating for right hip osteopenia.  This 
appeal also arises from a February 2006-issued rating 
decision that in pertinent part denied service 
connection for cervical spondylosis, spinal stenosis, 
lumbar spine degenerative arthritis, and for multi-joint 
arthritis, all claimed as secondary to service-connected 
pulmonary sarcoidosis.  This appeal also arises from a 
June 2007-issued RO rating decision that in pertinent 
part denied special monthly compensation at the higher 
rate for aid and attendance.  This appeal also arises 
from an October 2007-issued RO rating decision that 
denied special adaptive housing grant and from a 
November 2007-issued RO rating decision that denied an 
automobile, adaptive equipment, or special adaptive 
equipment only.

In October 2008, the RO denied additional service 
connection claims.  Because the Board has not received a 
notice of disagreement, those issues need not be 
addressed.  

Service-connection for arthritis of multiple joints, 
entitlement to special monthly compensation based on a 
need for higher level of aid and attendance, entitlement 
to automobile and adaptive equipment, and entitlement to 
specially adapted housing are addressed in the REMAND 
portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The neck-related diagnoses, assessments, and 
impressions include spondylolisthesis of C5 on C6; 
cervical spondylosis; degenerative disc disease at C3 
and C5; degenerative spine disease with foraminal 
narrowing at multiple levels; and, degenerative 
arthritis. 

2.  Neither spondylolisthesis of C5 on C6; cervical 
spondylosis; degenerative disc disease at C3 and C5; 
degenerative spine disease with foraminal narrowing at 
multiple levels; nor degenerative arthritis is alleged 
or shown to have begun during service or within a year 
of discharge. 

3.  Uncontroverted medical evidence attributes 
degenerative disc disease at C3 and C5 and degenerative 
arthritis of the cervical spine to steroid treatment for 
service-connected disability.  

4.  Uncontroverted medical evidence attributes cervical 
spondylosis and spondylolisthesis of C5 on C6 to 
degenerative arthritis of the cervical spine.  

5.  Persuasive evidence of spinal stenosis has not been 
submitted.  

6.  Competent medical evidence tends to link lumbar 
spine degenerative arthritis to chronic steroid 
treatment for service-connected disabilities.  

7.  Throughout the appeal period, nephrolithiasis has 
been asymptomatic.   

8.  Throughout the appeal period, right hip osteopenia 
has been manifested by hip pains, crepitus, weakness of 
the gluteus maximus muscles, and limitation of motion 
both in hip extension and flexion that would be 
noncompensable under Diagnostic Codes 5251 and 5252; 
additional functional impairment during flare-ups is 
also shown.  


CONCLUSIONS OF LAW

1.  The criteria for secondary service connection for 
degenerative disc disease at C3 and C5 and degenerative 
arthritis of the cervical spine due to steroid treatment 
for service-connected disability are met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).  

2.  The criteria for secondary service connection for 
cervical spondylosis with spondylolisthesis of C5 on C6 
due to service-connected degenerative arthritis are met.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 
2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

3.  Spinal stenosis was not incurred in active service 
nor was it caused by or aggravated by service-connected 
disability, including steroidal treatments for service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for secondary service connection for 
degenerative arthritis of the lumbar spine due to 
steroid treatment for service-connected disability are 
met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).

5.  The criteria for a compensable schedular rating for 
nephrolithiasis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115, 4.115a, 
4.115b, Diagnostic Codes 7508, 7509 (2008).

6.  The criteria for a 10 percent initial schedular 
rating for right hip limitation of extension are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, , 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 
(2008). 

7.  The criteria for a 10 percent initial schedular 
rating for right hip limitation of flexion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating 
claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if 
any, of any information and any medical or lay evidence 
that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and 
that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Initial notice was provided in September and 
October 2005 notice letters from VA to the claimant.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) 
expanded on the above-mentioned notice requirements.  
The Court held that upon receipt of an application for 
service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to 
establish service connection and that a disability 
rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  In 
this case, the expanded notice requirements were met in 
March and May 2006 letters from VA to the claimant.

For an increased-compensation claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that the 
claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  If 
the diagnostic code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
rating that would not be satisfied by simply 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as 
a specific measurement or test result), VA must provide 
general notice of that requirement to the claimant.  
This notice was provided in July 2008 notice letter sent 
from VA to the Veteran.  The issues were readjudicated 
and a supplemental statement of the case was issued in 
August 2008.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error 
in the timing of VA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls 
upon the party attacking the agency's determination.)

VA also has a duty to assist the claimant in the 
development of the claim.  This duty includes assisting 
the claimant in obtaining service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
VA has obtained all available VA and private clinical 
reports.  A videoconference hearing provided the 
claimant an opportunity to set forth his contentions 
before the undersigned Veterans Law Judge.  The claimant 
was afforded a VA medical examination on several 
occasions.  Neither the claimant nor his representative 
has identified, and the record does not otherwise 
indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has 
not been obtained.  No further notice or assistance to 
the claimant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002).  

Service Connection

Service connection will be awarded for disability 
resulting from injury or disease incurred in or 
aggravated by active service (wartime or peacetime).  
38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. 
§ 3.303(a) (2008).  

Service connection requires competent evidence showing: 
(1) medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; (2) medical evidence of current disability; and 
(3) medical evidence of a causal relationship between 
the present disability and the disease or injury 
incurred or aggravated during service.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, 
"The reasonable doubt doctrine is also applicable even 
in the absence of official records, particularly if the 
basic incident arose under combat, or similarly 
stressful conditions [emphasis added], and is consistent 
with the probable results of such known hardships."  
Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical 
records, or for which the Veteran seeks service 
connection, must be considered on the basis of the 
places, types, and circumstances of his service as shown 
by service records, the official history of each 
organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a) (2008).

"Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred 
during service.  38 C.F.R. § 3.303(d) (2009); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  
Where a Veteran served at least 90 days during a period 
of war or after December 31, 1946, and a listed chronic 
disease, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of 
termination of such service, such disease will be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Once the evidence has been assembled, the Board assesses 
the credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
and cases cited therein.  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a Veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its 
merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a) (West 2002), the 
Secretary must consider the places, types, and 
circumstances of the Veteran's service, his unit's 
history, his service medical records, and all pertinent 
lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 
38 U.S.C.A. § 1154(b), but, because the Veteran was not 
in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary 
basis for a disability which is proximately due to or 
the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2008).  Establishing service 
connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 
2006.  Because the secondary service connection claims 
were received in July 2005, before the regulatory change 
was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change.

Disabilities of the Cervical Spine

The Veteran claims that cervical spondylosis is caused 
or aggravated by service-connected pulmonary 
sarcoidosis.  During the appeal period, several cervical 
spine-related diagnoses have been offered.  Any related 
cervical spine disorder must be considered.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant 
seeks service connection for the symptoms regardless of 
how those symptoms are diagnosed or labeled).

In October 1980, the RO granted service connection for 
pulmonary sarcoidosis.  An August 1985 VA outpatient 
treatment report notes that this disease is 
unpredictable in its course and other reports note that 
sarcoidosis had been treated with steroids.  

A March 1986 VA examination report notes aching in 
multiple joints and sharp neck pains.  X-rays were 
negative.  An October 1986 VA examination report links 
joint aches of the wrists, hands, knees, back, and 
ankles to arthralgia, secondary to sarcoidosis.  The 
cervical spine was not mentioned specifically in the 
October 1986 report, although the "back" was listed.  

In a February 1987 rating decision, secondary service 
connection was granted for arthralgia of multiple 
joints.  The underlying service-connected disability was 
recharacterized as pulmonary sarcoidosis with 
arthralgia.  The decision is unclear whether neck 
arthralgia was included.  

A November 1989 VA hospital report notes that the 
Veteran was counseled that resumption of steroid 
treatment carried a risk of softened bones and other 
complications.  The Veteran agreed to resume steroidal 
treatment.  In February 1990, he complained of joints 
aches and swelling "all over." 

A November 1999 VA orthopedic compensation examination 
report notes complaints of neck pains and stiffness.  
The Veteran reported that he had degenerative disc 
disease of the cervical spine with anterior displacement 
(spondylolisthesis) of C5 on C6.  He felt that long-term 
steroid use had caused or contributed to this problem.  
The examining physician found degenerative disc disease 
with spondylolisthesis of the cervical spine, but found 
no relationship between these and steroid use.

In a January 2001 decision, the Board denied service 
connection for L5 spondylolisthesis.  While this is not 
relevant to the neck claims, the Board did refer pending 
claims for arthritis secondary to steroid use for 
development.  

An April 2002 VA outpatient treatment report notes that 
high dose steroid was added to the drug regimen.  

In a June 2003 VA compensation examination report, a VA 
physician reported:
      The patient's arthralgias (joint pain) should 
be attributed entirely to his sarcoidosis.  
Particularly, given the patient's age, there could 
be an element of degenerative joint disease, but a 
decision as to attribution of his pain to 
degenerative joint disease rather than sarcoidosis 
would be conjectural, and the Veteran should be 
given the benefit of the doubt.  Thus, his joint 
pains should be considered to be entirely due to 
his sarcoidosis.  It is noted there is no joint 
deformity or disabilities detected on examination.

A January 2005 VA aid and attendance examination report 
contains diagnoses of osteoarthritis and osteopenia.  

A November 2005 VA compensation examination report 
reflects diagnoses of multiple arthralgias and cervical 
spondylosis, among others.  The physician opined that 
cervical spondylosis was not caused by sarcoidosis, but 
rather, by degenerative arthritis.  

An August 2006 VA physical therapy note mentions 
continued neck and back pains.  It notes that a magnetic 
resonance imaging (MRI) showed degenerative disc disease 
at C3 and C5.  A physician stated that it was most 
likely that the Veteran had simple degenerative joint 
disease not due to sarcoidosis, "although it is likely 
that it has been impacted by chronic steroid therapy."  

According to a May 2007 VA outpatient treatment report, 
an MRI showed no evidence of spinal stenosis, but did 
show L5-S1 degenerative disc disease.  A December 2007 
VA outpatient treatment report contains an assessment of 
degenerative spine disease with foraminal narrowing at 
multiple levels.  

According to a May 2008 VA respiratory disease 
examination report, a VA pulmonologist felt that the 
medical history showed, "degenerative arthritis and 
osteopenia, aggravated by chronic steroid therapy for 
advanced sarcoidosis."  The physician felt that 
cervical spondylosis was not so related, however.  The 
physician concluded with:
     
     In conclusion, a review of his records 
indicates degenerative arthritis, rather than 
sarcoid arthropathy.  The condition has been 
worsened by the chronic steroid therapy used 
to treat his sarcoidosis.  The osteopenia is 
asymptomatic and does not result in joint 
pain, though it does place him at risk for 
bone fractures.  The osteopenia is, at least 
in part, related to the long-term steroid 
therapy."  

In June 2009, the Veteran testified that his 
rheumatologist had related his spine conditions to 
sarcoidosis in that sarcoidosis causes joints to 
deteriorate and when they deteriorate this causes bone 
spurs.  

The above facts reflect that the 
diagnoses/assessments/impressions relevant to the neck 
are spondylolisthesis of C5 on C6; cervical spondylosis; 
degenerative disc disease at C3 and C5; degenerative 
spine disease with foraminal narrowing at multiple 
levels; and, degenerative arthritis.  None of these 
disorders is alleged or shown to have begun during 
service or within a year of discharge.  Of these 
disorders, spondylosis and spondylolisthesis have been 
dissociated from both sarcoidosis and from steroids used 
to treat sarcoidosis.  Moreover, neither spondylosis nor 
spondylolisthesis is otherwise shown by competent 
evidence to be directly related to active service.  

This leaves the neck-related diagnoses, assessments, or 
impressions of degenerative disc disease at C3 and C5; 
degenerative spine disease with foraminal narrowing at 
multiple levels; and, degenerative arthritis of the 
cervical spine for consideration for service connection 
secondary to steroid use for service-connected 
sarcoidosis. 

Because in August 2006, a VA physician noted that 
degenerative disc disease at C3 and C5 and degenerative 
joint disease was likely impacted by chronic steroid 
therapy, because a May 2007 VA outpatient treatment 
report notes degenerative spine disease with foraminal 
narrowing at multiple levels, and because a May 2008 VA 
compensation examiner found degenerative arthritis 
aggravated by chronic steroid therapy, the evidence for 
secondary service connection for degenerative disc 
disease at C3 and C5 with degenerative arthritis of the 
cervical spine is favorable and persuasive.  No evidence 
tending to controvert the favorable medical opinions has 
been submitted.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence favors 
the claim.  Secondary service connection for 
degenerative disc disease at C3 and C5 with degenerative 
arthritis of the cervical spine must therefore be 
granted.  

With respect to secondary service connection for 
cervical spondylosis and spondylolisthesis of C5 on C6, 
the medical evidence clearly dissociates these disorders 
from steroid use, but on the other hand, clearly links 
them to cervical spine degenerative arthritis.  Because 
service connection for cervical spine degenerative 
arthritis has been granted, secondary service connection 
for cervical spondylosis and spondylolisthesis of C5 on 
C6 instantly becomes available.  After considering all 
the evidence of record, including the testimony, the 
Board finds that the evidence favors the claim.  
Secondary service connection for cervical spondylosis 
and spondylolisthesis of C5 on C6 must therefore be 
granted.  

Spinal Stenosis

The Veteran claims that spinal stenosis is caused or 
aggravated by service-connected pulmonary sarcoidosis.  
An April 2005 VA X-ray study notes a history of spinal 
stenosis and neck pain.  In a November 2005 VA 
compensation examination report, an examiner mentions 
that spinal stenosis, among others, was not caused by 
sarcoidosis, but rather, by degenerative arthritis.  No 
actual diagnosis or impression of spinal stenosis has 
been made, however.  According to a May 2007 VA 
outpatient treatment report, an MRI showed no evidence 
of spinal stenosis, but did show degenerative disc 
disease.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected 
disease or injury to cases where such incidents have 
resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Thus, while other spinal 
disabilities are shown, because spinal stenosis is not 
shown, service connection must be denied.  

Lumbar Spine Degenerative Arthritis

The Veteran claims that lumbar spine degenerative 
arthritis is caused or aggravated by service-connected 
pulmonary sarcoidosis.  March 1986 VA X-rays of the 
spine were negative.  An October 1986 VA examination 
report links joint aches of the back to service-
connected sarcoidosis.  In a February 1987 rating 
decision, secondary service connection was granted for 
arthralgia of multiple joints. 

A November 1989 VA hospital report notes that the 
Veteran was counseled that steroid treatment carried a 
risk of softened bones and other complications.  The 
Veteran agreed to steroidal treatment.  

In February 1990, the Veteran complained of joints aches 
and swelling "all over."  Some of the worst pains were 
in the low back.  

In a December 1999-issued rating decision, the RO denied 
service connection for L5 spondylolisthesis.  The Board 
denied service connection for L5 spondylolisthesis in a 
January 2001 decision.  Arthritis secondary to steroid 
use was referred for development, however.  

An April 2002 VA outpatient treatment report notes that 
high dose steroid was added to the Veteran's drug 
regimen.  

In a June 2003 VA compensation examination report, a VA 
physician reported:
      The patient's arthralgias (joint pain) should 
be attributed entirely to his sarcoidosis.  
Particularly, given the patient's age, there could 
be an element of degenerative joint disease, but a 
decision as to attribution of his pain to 
degenerative joint disease rather than sarcoidosis 
would be conjectural, and the Veteran should be 
given the benefit of the doubt.  Thus, his joint 
pains should be considered to be entirely due to 
his sarcoidosis.  It is noted there is no joint 
deformity or disabilities detected on examination.

This report is relevant in that it suggests that there 
is no lumbar spine arthritis. 

A January 2005 VA examination report contains diagnoses 
of osteoarthritis and osteopenia, but does not indentify 
the location of these diseases.  

An August 2006 VA physical therapy note mentions 
continued back pains.  A physician stated that it was 
most likely that the Veteran had simple degenerative 
joint disease not due to sarcoidosis, "although it is 
likely that it has been impacted by chronic steroid 
therapy."  

According to a May 2007 VA outpatient treatment report, 
an MRI showed L5-S1 degenerative disc disease.  A 
December 2007 VA outpatient treatment report contains an 
assessment of degenerative spine disease with rather 
severe foraminal narrowing at multiple levels.  

According to a May 2008 VA respiratory disease 
examination report, the VA pulmonologist felt that the 
medical history showed, "degenerative arthritis and 
osteopenia, aggravated by chronic steroid therapy for 
advanced sarcoidosis."  The physician concluded:
     
     In conclusion, a review of his records 
indicates degenerative arthritis, rather than 
sarcoid arthropathy.  The condition has been 
worsened by the chronic steroid therapy used 
to treat his sarcoidosis.  The osteopenia is 
asymptomatic and does not result in joint 
pain, though it does place him at risk for 
bone fractures.  The osteopenia is, at least 
in part, related to the long-term steroid 
therapy."  

In June 2009, the Veteran testified that his 
rheumatologist had related his spine conditions to 
sarcoidosis in that sarcoidosis causes joints to 
deteriorate and when they deteriorate this causes bone 
spurs.  

The above facts reflect that the lumbar spine-related 
diagnoses are L5-S1 degenerative disc disease and 
degenerative arthritis.  There is disagreement 
concerning the arthritis, however.  Whereas in June 
2003, a VA physician felt that the findings ruled out 
any degenerative joint disease, in stark contrast, in 
May 2008, a VA physician felt that all lumbar spine 
pathology should be attributed to degenerative arthritis 
alone.  Because the probative evidence on this point is 
at least in relative equipoise, the issue of whether 
lumbar spine degenerative arthritis is shown must be 
resolved in favor of the Veteran.  Gilbert, supra.

With respect to service connection for lumbar spine 
degenerative arthritis, it is not alleged or shown to 
have begun during service nor is it otherwise shown by 
competent evidence to be directly related to active 
service.  The competent evidence does, however, tend to 
relate lumbar spine degenerative arthritis to steroid 
use due to service-connected disability.  Thus, the 
evidence for secondary service connection for 
degenerative arthritis and for secondary service 
connection for L5-S1 degenerative disc disease is at 
least in relative equipoise.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence favors 
the claim.  Secondary service connection for 
degenerative disc disease of L5-S1 and for degenerative 
arthritis of the lumbar spine must therefore be granted.  

Disability Ratings

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  Diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  The entire medical 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  A VA medical examination report 
must also include a "full description of the effects of 
disability upon the person's ordinary activity."  
38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 
447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished a claim for an increased rating 
from that of a claim arising from disagreement with the 
initial rating assigned after service connection was 
established.

The United States Court of Appeals for Veterans Claims 
(Court) held that where the evidence contains factual 
findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of 
staged ratings would be necessary.  Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

Nephrolithiasis 

Nephrolithiasis has been rated noncompensably disabling 
for the entire appeal period under Diagnostic Code 7508.  
Under that code, nephrolithiasis is rated as 
hydronephrosis (see Diagnostic Code 7509), except during 
recurrent stone formation requiring diet therapy, drug 
therapy, or invasive or non-invasive procedures more 
than two times per year.  

Under Diagnostic Code 7509, hydronephrosis is rated 10 
percent where an occasional attack of colic does not 
require catheter drainage (colic is acute abdominal 
pain; characteristically, intermittent visceral pain 
with fluctuations corresponding to smooth muscle 
peristalsis, Dorland's Illustrated Medical Dictionary 
351 (28th ed. 1994)).  A 20 percent evaluation requires 
frequent attacks of colic requiring catheter drainage.  
A 30 percent rating is offered for frequent attacks of 
colic with infection (pyonephrosis) or other kidney 
impairment.  38 C.F.R. § 4.115b, Diagnostic Code 7509 
(2008).  

Under the revised version of Diagnostic Code 7509, where 
hydronephrosis is shown to be "severe," it must be 
rated as "renal dysfunction" under the general formula 
for rating genitourinary system dysfunction where 
ratings as high as 100 percent are offered.  38 C.F.R. 
§ 4.115a, (2008).  No guidance on what symptoms comprise 
"severe" hydronephrosis, but according to § 4.115, the 
glomerular type of nephritis is usually preceded by or 
associated with severe infectious disease; the onset is 
sudden, and the course is marked by red blood cells, 
salt retention, and edema. 

In August 2005, the Veteran requested service connection 
for kidney stones.  According to a November 2005 VA 
compensation examination report, a left kidney renal 
stone was detected in 1998, but there was no current 
symptom.  In January 2006, the RO granted secondary 
service connection for nephrolithiasis and assigned a 
noncompensable rating effective from August 2, 2005.

A September 2007 VA genitourinary compensation 
examination report notes that there had been no renal 
symptom.  The Veteran reported urinary hesitancy with 
nocturia and mild urinary incontinence.  The examiner 
felt that the incontinence was related to a back problem 
and unrelated to kidney stones.  The examiner also 
palpated an enlarged prostate gland.  The diagnoses were 
nephrolithiasis, asymptomatic; and, benign prostatic 
hypertrophy, unrelated to nephrolithiasis.  The Veteran 
did not require diet or drug therapy for 
nephrolithiasis, nor invasive or noninvasive treatment.  

In June 2009, the Veteran testified that he frequently 
ran to the bathroom and did not know what was causing 
that.  He testified that his urine was off-color 
occasionally and possibly due to medications.  

From the facts mentioned above, it is clear that 
throughout the appeal period, nephrolithiasis has been 
asymptomatic.  Because any symptom more nearly 
approximating an occasional attack of colic is not 
shown, the criteria for a compensable rating is not more 
nearly approximated.  The evidence does not contain 
factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  The assignment 
of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, the Board 
finds that the preponderance of it is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a compensable schedular 
disability rating for nephrolithiasis must therefore be 
denied.  

Right Hip Osteopenia

Right hip osteopenia has been rated noncompensably 
disabling for the entire appeal period under Diagnostic 
Code 5099-5013.  Under Diagnostic Code 5013, 
osteoporosis, with joint manifestations, will be rated 
on limitation of motion of the affected parts as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5013 (2008). 

Degenerative arthritis (hypertrophic or osteoarthritis) 
when established by X-ray findings is rated on 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation 
will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-rays will not be combined 
with ratings based on limitation of motion.  Note (2) 
The 20 percent and 10 percent ratings based on X-rays 
will not be used in ratings listed under diagnostic 
codes 5013-5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008). 

Under Diagnostic Code 5251, where the thigh is limited 
in extension to 5 degrees, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a Diagnostic Code 5251 
(2008).  

Under Diagnostic Code 5252, where the thigh is limited 
in flexion to no more than 45 degrees, a 10 percent 
rating is warranted.  Where the thigh is limited in 
flexion to no more than 30 degrees, a 20 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2008).

In August 2005, the Veteran requested service connection 
for osteoporosis.  He had undergone a VA orthopedic 
compensation examination in January 2005, the report of 
which mentions that he had no hip-related complaint.  
The hips had normal active and passive ranges of motion.  
A January 2006 VA addendum report notes mild right hip 
osteopenia that represents bone loss, but not 
osteoporosis.  X-rays showed a normal right hip joint.  
The physician stated that osteopenia does not cause 
disability or limitation of motion. 

An August 2006 VA outpatient treatment report notes that 
the Veteran had inquired about a hip brace.  He took 
supplemental calcium, vitamin D, and alendronate 
(Fosamax(r)) for right hip osteopenia.  

A December 2006 VA aid and attendance compensation 
examination report reflects that the Veteran reported 
right hip pain, along with other joint pains, that made 
it difficult to walk.  He walked with a limping gain 
favoring the right lower extremity.  

A December 2006 private report from Delta Regional 
Medical Center notes admission for shortness of breath.  
The report is relevant in that it notes that chronic 
joint pains are due to fibromyalgia.  

During a January 2007 VA neurological evaluation, the 
Veteran reported that pain in the legs below the hips 
was driving him crazy.

A May 2008 VA orthopedic compensation examination report 
reflects that the Veteran reported that hip pains began 
after 1996.  The examiner noted that the current 
diagnosis was arthritis of the weight bearing joints.  
The Veteran reported pain in both hips, but worse on the 
right.  Right knee and right ankle pains were also 
reported.  The right hip gave way, but did not lock up.  
He used no brace for the hip.  The examiner elicited 
crepitus in the right hip.  Particular tenderness was 
palpated at the right trochanter.  Right hip flexion was 
to 110 degrees and to 120 degrees on the left.  Right 
hip extension was to 20 degrees, 25 on the left.  
Abduction was to 30 degrees on the right, 35 on the 
left.  Adduction was to 20 degrees on both sides.  
External and internal rotations were to 5 degrees on the 
right, 10 degrees on the left.  Pain was encountered 
during all testing.  Right hip muscle strength was 3/5, 
compared to 4/5 on the left.  Mild gluteus muscle 
wasting was seen, bilaterally.  X-rays of the hips and 
sacroiliac joints were normal.  The diagnoses were 
chronic sprain/strain of the hips with osteopenia of the 
hips and chronic bursitis of the right hip.  The 
examiner noted that there would be additional functional 
impairment during flare-ups.  

A May 2009 VA fibromyalgia compensation examination 
report reflects that most of the Veteran's pain 
complaints were of the low back and right hip radiating 
down the right leg.  The examiner concluded that 
fibromyalgia was not shown.  The examiner attributed 
these pains to lumbar radiculopathy and to sarcoid-
related arthritis.  In an addendum, the examiner stated 
that these complaints are typical of sarcoid 
arthropathy.  

In June 2009, the Veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he felt 
so much right hip pain that he wanted to cry, even 
though they told him that osteopenia is painless.  

As set forth above, osteopenia has been rated by analogy 
to osteoporosis.  In turn, osteoporosis, with joint 
manifestations, is rated as degenerative arthritis, but 
that rating must be rated based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 2.  
Throughout the appeal period, right hip osteopenia has 
been manifested by right hip pains, crepitus of the hip 
joint, weakness of the gluteus maximus, and slight 
limitation of motion both in extension and flexion that 
would be noncompensable under Diagnostic Codes 5251 and 
5252.  Additional functional impairment during flare-ups 
is also shown.  

Although limitation of right hip flexion or extension 
that more nearly approximates a compensable rating is 
not shown, VA must also consider 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  For disabilities evaluated on the basis 
of limitation of motion, VA is required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations, VA should obtain 
examinations in which the examiner determined whether 
the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles 
or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). 

Moreover, because crepitus is also shown in this case, 
VA must also consider 38 C.F.R. § 4.59.  This subsection 
requires VA to accept crepitation as evidence of joint 
disease.  Therefore, while an examiner has remarked that 
osteopenia is not disabling, here we have crepitation, 
painful motion, and muscle weakness, all which are 
disabling.  

Because limitation of motion of the hip involves two 
separate disabilities, limitation of flexion and 
limitation of extension, considering the tenets of 
DeLuca, the Veteran should be awarded a 10 percent 
rating for limitation of flexion of the right hip joint 
under Diagnostic Code 5152, and a 10 percent rating for 
limitation of extension of the right hip joint under 
Diagnostic Code 5251.  This is because the tenets of 
DeLuca require the Board to consider a rating or ratings 
for limitation of motion greater than what is actually 
demonstrated on examination.  

After considering all the evidence of record, including 
the testimony, the Board finds that the evidence favors 
the claim.  A 10 percent rating for right hip limitation 
of flexion must therefore be granted and a separate 10 
percent rating for right hip limitation of extension 
must be granted.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of 
the appeal.  The assignment of staged ratings is 
therefore unnecessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that 
where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate the Veteran for 
his service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or 
unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating 
is appropriate, and if there is enough such evidence, 
the Board must direct that the matter be referred to the 
VA Central Office for consideration.  If the matter is 
not referred, the Board must provide adequate reasons 
and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, right hip osteopenia and nephrolithiasis 
have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  
See also VAOPGCPREC. 6-96. 


ORDER

Secondary service connection for degenerative disc 
disease at C3 and C5 and degenerative arthritis of the 
cervical spine is granted.

Secondary service connection for cervical spondylosis 
and cervical spondylolisthesis of C5 on C6 is granted.  

Service connection for spinal stenosis is denied.  

Secondary service connection for degenerative arthritis 
of the lumbar spine is granted.  

A compensable initial rating for nephrolithiasis is 
denied. 

A 10 percent initial schedular rating for right hip 
limitation of extension is granted, subject to the laws 
and regulations governing payment of monetary benefits. 

A 10 percent initial schedular rating for right hip 
limitation of flexion is granted, subject to the laws 
and regulations governing payment of monetary benefits. 


REMAND

VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).



Multi-Joint Arthritis

The Veteran claims that arthritis of multiple joints is 
due to steroid treatment for service-connected 
disabilities.  Some of the medical evidence agrees with 
this theory.  The joints that are not included in this 
multi-joint service connection claim are the cervical 
and lumbar spines, for which secondary service 
connection due to steroidal treatment has already been 
granted.  

Service connection is also in effect for sarcoid 
arthralgia of multiple joints due to steroidal treatment 
and for osteopenia of the right hip due to steroidal 
treatment; however this does not preclude consideration 
of arthritis as well.  

A March 1986 VA examination report notes aching in 
multiple joints.  An October 1986 VA examination report 
links joint aches of the wrists, hands, knees, back, and 
ankles to arthralgia secondary to sarcoidosis.  In 
February 1987, secondary service connection was granted 
for arthralgia of multiple joints.  Thus, construing the 
Veteran's claim for secondary service connection for 
multi-joint arthritis liberally, the wrists, hands, 
knees, and ankles are implicated a possible 
consideration of service connection for multi-joint 
arthritis.  

A November 1989 VA hospital report notes chronic 
arthralgia of the toes, ankles, wrists, and knees, 
related to sarcoidosis.  Thus, the toes should be 
considered for service connection for multi-joint 
arthritis.  In February 1990, the Veteran complained of 
joints aches and swelling "all over."  The shoulders 
were mentioned.  Thus, the shoulders should be added.   

According to a May 2008 VA orthopedic compensation 
examination report, the impression was chronic 
sprain/strain of hips, knees, and ankles, with 
osteopenia of the hips and chronic bursitis of the right 
hip.  Thus, the hips should also be included for 
consideration for service connection for arthritis of 
multiple joints.  

In sum, the joints that must be considered for secondary 
service connection for arthritis include the shoulders, 
wrists, hands, hips, knees, ankles, and toes.

According to a May 2008 VA respiratory disease 
examination report, a VA pulmonologist felt that the 
medical history showed, "degenerative arthritis and 
osteopenia, aggravated by chronic steroid therapy for 
advanced sarcoidosis" and concluded that the record 
indicates degenerative arthritis, rather than sarcoid 
arthropathy.  It remains unclear, however, whether a 
diagnosis of arthritis has been offered for each claimed 
joint, that is, the shoulders, wrists, hands, hips, 
knees, ankles, and toes.  Thus, the Veteran must be re-
examined to determine exactly which joints are 
arthritic, and, if so, whether this is related to active 
service or to service-connected disability.  

Other Pending Claims

Because service connection has been granted for 
additional disabilities in the decision above, because 
higher ratings have also been granted, and because the 
issue of service connection for arthritis of multiple 
joints is still under development, the appeals for 
entitlement to special monthly compensation based on a 
need for higher level of aid and attendance, entitlement 
to automobile and adaptive equipment, and entitlement to 
specially adapted housing must also be REMANDED, as the 
outcome of the unresolved claims could impact 
entitlement to the additional special monthly 
compensation and increased benefits that he is claiming. 

Accordingly, the case is REMANDED for the following 
action:

1.  The AOJ should schedule the 
Veteran for a VA orthopedic 
examination by an appropriate 
specialist to determine the etiology 
of multi-joint arthritis.  The 
claims files should be made 
available to the physician for 
review of the pertinent evidence.  
Medical opinions have already 
established that degenerative 
arthritis of the cervical and lumbar 
spine has been aggravated by 
steroidal treatment.  The Veteran 
now seeks service connection for 
arthritis of the shoulders, wrists, 
hands, hips, knees, ankles, and 
toes.  The physician should elicit a 
complete history of relevant 
symptoms from the Veteran, and 
answer the following:

The question to be addressed is 
which of the claimed joints 
(shoulders, wrists, hands, 
hips, knees, ankles, and toes) 
are arthritic?  

For each diagnosis of arthritis 
offered, state whether it is at 
least as likely as not (50 
percent or greater probability) 
that this disability has been 
caused or aggravated by chronic 
steroid use.

The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested 
above has been completed to the 
extent possible, the AOJ should 
adjudicate all pending claims and 
then re-adjudicate the claims for 
special monthly compensation based 
on a need of aid and attendance, 
entitlement to automobile and 
adaptive equipment, and entitlement 
to specially adapted housing.  
Additional development, if 
indicated, must be accomplished 
prior to adjudication.  If the 
benefits sought remain denied, the 
Veteran and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.   No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  

The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


